[Cite as In re L.H., 2022-Ohio-3263.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY

In re L.H., N.H.                                  Court of Appeals No. L-22-1078

                                                  Trial Court No. JC 20280409



                                                  DECISION AND JUDGMENT

                                                  Decided: September 16, 2022

                                          *****

        Bradley W. King, for appellee.

        Adam H. Houser, for appellant.

                                          *****

        PIETRYKOWSKI, J.

        {¶ 1} This is an appeal from the judgment of the Lucas County Court of Common

Pleas, Juvenile Division, which awarded permanent custody of the minor children, L.H.

and N.H., to appellee, Lucas County Children Services (“LCCS”), thereby terminating

the parental rights of mother-appellant, J.A.1 For the reasons that follow, we affirm.


1
  Father, J.H., whose parental rights were also terminated, is not a party to this appeal. In
addition, mother has two older children, O.S. and A.S., who were placed in the legal
custody of their father, J.S. Mother does not appeal the judgment awarding legal custody
to J.S.
                            I. Facts and Procedural Background

       {¶ 2} The present case began on June 4, 2020, when LCCS filed a complaint in

dependency and neglect, alleging ongoing issues involving mother’s drug abuse and

concerns of domestic violence. On July 20, 2020, mother consented to a finding of

dependency and neglect, and the children were placed with a maternal aunt. Mother was

provided with case plan services to address her issues of drug abuse; domestic violence

services were expected to be provided once mother had established progress on her

substance abuse services.

       {¶ 3} Prior to the disposition hearing, the maternal aunt indicated that she could no

longer care for the children. LCCS then identified paternal relatives in Arizona that

might be interested in taking the children. At the disposition hearing, mother consented

that temporary custody of the children should be awarded to LCCS pending an interstate

review of the paternal relatives in Arizona.

       {¶ 4} On December 7, 2020, the trial court held a reasonable efforts review

hearing. Based on the testimony of the LCCS caseworker, Danielle Stroble, the trial

court found that mother had been sporadically attending substance abuse treatment, was

unsuccessfully discharged from Racing for Recovery, and was in the process of seeking

treatment through the Zepf Center.

       {¶ 5} At the annual review hearing on June 3, 2021, Stroble testified that mother

had made very little progress regarding her substance abuse issues. Stroble also testified




2.
that the children’s placement in Arizona was recently disrupted, and that the agency

would be seeking permanent custody of the children.

       {¶ 6} On June 24, 2021, LCCS moved for permanent custody of L.H. and N.H.,

and a pretrial hearing was scheduled for August 13, 2021. Summons was sent by

certified mail to mother’s address, and an entry showing that it was successfully delivered

was entered on August 5, 2021. At the August 13, 2021 pretrial hearing, mother’s

attorney noted that mother had sent her a message stating that mother could not be at the

pretrial hearing because she had a scheduled medical appointment. The matter was then

set for the permanent custody hearing on October 6, 2021.

       {¶ 7} Prior to the October 6, 2021 hearing, mother retained a new attorney, and the

permanent custody hearing was ultimately rescheduled to January 26, 2022. Notice of

the January 26, 2022 hearing date was sent to mother’s attorney.

       {¶ 8} At the start of the January 26, 2022 permanent custody hearing, mother’s

counsel moved for a continuance because mother was not at the hearing. Counsel relayed

that mother had moved and changed her phone number, and that mother claimed that she

did not receive notice of the hearing. Counsel informed the court, however, that he had

spoken with mother and told her that the hearing was on January 26, 2022, and that he

had mailed notice of the hearing to mother shortly after the hearing date was set several

weeks earlier. Counsel stated that he spoke with mother that morning, and learned for the




3.
first time that mother had moved and changed her phone number. The trial court denied

mother’s motion for a continuance, and proceeded with the hearing.

       {¶ 9} At the permanent custody hearing, Stroble testified that she first began

working with the family in May 2019, when the agency received allegations of abuse or

neglect. Stroble worked with the family in a non-custody manner, offering case plan

services for substance abuse, mental health, and domestic violence. Stroble testified that

the complaint was filed in June 2020 because mother was not engaging in case plan

services, she was not consistently providing drug screens when requested, and she was

not following through with treatment.

       {¶ 10} Stroble explained that throughout her involvement with the case, mother

has been linked to ten different substance abuse treatment providers. Mother received a

mental health and substance abuse diagnosis from Harbor and worked with them in July

2019 for about one month. Mother’s performance at Harbor was not consistent, and

Harbor discontinued her services. In September 2019, mother went to the Zepf Center,

and again received a mental health and substance abuse diagnosis. Mother did not

consistently meet with the therapist, and as things began moving to video therapy with

the onset of Covid-19, mother felt like the Zepf Center was not a good provider for her.

Mother next went to Midwest Ohio Treatment center, and completed a dual diagnostic

assessment in March 2020, which again resulted in a mental health and substance abuse

diagnosis. Mother was discharged from Midwest Ohio Treatment in April 2020 due to




4.
non-compliance and needing a higher level of care. Mother next went to Arrowhead in

April 2020, and was unsuccessfully discharged on May 26, 2020, due to noncompliance.

Arrowhead referred mother back to the Zepf Center, and mother completed an intake

there on June 1, 2020. Mother then relapsed and admitted to drinking alcohol and using

cocaine. On September 15, 2020, mother went to Racing for Recovery in its partial

hospitalization program. According to Stroble, mother did well in the in-patient portion

of the program. However, mother began a new relationship with a man and no longer

wanted to live in the housing situation at Racing for Recovery. Mother was

unsuccessfully discharged from Racing for Recovery on November 19, 2020, for

noncompliance and continued drug usage. Mother then went to UTMC for a detox

program from January 25, 2021, through January 28, 2021. Mother next went to

Brightview for treatment from February 2021 until approximately April 2021. Mother

felt that Brightview was not intense enough for her, and went back to Arrowhead on

May 24, 2021. Mother wanted to do the partial-hospitalization program at Arrowhead,

but that did not work out. So mother chose Serenity Christian Counseling, and was

receiving services there from July 28, 2021, until January 7, 2022, when she was

discharged for noncompliance.

      {¶ 11} As to the children, Stroble testified that L.H. and N.H. were originally

placed with a maternal aunt, with the goal of awarding legal custody to the aunt.

However, on the day of the disposition hearing, the aunt decided that she could no longer




5.
keep L.H. and N.H. because she already had a lot of children of her own and mother was

causing additional stress by showing up for visits at unscheduled times, not being

productive with her visits, texting the aunt late at night, and complaining about the aunt

and the placement. The children were then moved to Arizona to be with a paternal aunt

and uncle, with the hope of awarding legal custody. Six months after the placement, the

aunt and uncle notified Stroble that they could no longer care for L.H. and N.H., and the

children were placed in foster care. Upon returning from Arizona, the children were

separated and placed with different families.

       {¶ 12} Following the disruption of the placement with the paternal aunt and uncle,

Stroble spoke with a different maternal aunt, the maternal grandfather, the paternal

grandparents, and a friend of mother, but none of them were able to take care of L.H. and

N.H. Late in the process, Stroble also spoke with two female friends of father. Stroble

informed the two friends that because the agency had already made the determination to

seek permanent custody, the friends would have to become licensed foster parents to

express interest in adopting the children. At the time of the permanent custody hearing,

one of the friends, “Kim,” had engaged in and completed the foster parenting classes, but

Stroble was unaware of where Kim was at as far as the rest of the process, including

things like home studies, fingerprinting, and fire inspections.

       {¶ 13} Stroble also testified regarding how the children were doing in their

placements. Stroble testified that since the children were separated, the younger child,




6.
N.H. has flourished. N.H. has been placed with the same family that she was with prior

to moving to Arizona so the caregivers are familiar to her. Stroble explained that not

being with L.H. has allowed N.H. to develop her own personality. Before that, N.H.

would mimic L.H.’s behaviors.

       {¶ 14} L.H., unfortunately, has struggled and has a lot of behavioral issues. L.H.

has been diagnosed with ADHD, ODD, and PTSD. L.H. has been consistent in

counseling and was scheduled for a follow up psychiatric evaluation in February 2022.

L.H. has been in several placements since returning from Arizona because of her

behavior, which has included being violent toward animals, sexually acting out, being

verbally or physically abusive to other younger or disabled children, and lacking

empathy. Stroble testified that L.H. has also had a lot of behavioral issues at school as a

kindergartner. Stroble stated that L.H. was a very smart little girl, and she could speak

about a lot of things that she has witnessed throughout her life.

       {¶ 15} The only other witness to testify was the guardian ad litem, Robin Fuller.

Fuller testified that she does not believe that mother has accepted that she is a drug

addict, and has not made a commitment to sobriety. Fuller recommended that permanent

custody to LCCS was in the children’s best interests, and testified that she could not think

of any realistic alternative to permanent custody.

       {¶ 16} Following the hearing, on March 1, 2022, the juvenile court entered its

judgment awarding permanent custody of the children to LCCS. The court first found




7.
that mother was duly served and notified of the hearing, but failed to appear. The court

then found under R.C. 2151.414(B)(1)(a), that the children cannot be placed with either

of the child’s parents within a reasonable time or should not be placed with the child’s

parents. Specifically, the court found that the circumstances under R.C. 2151.414(E)(1),

(2), (4), and (14) applied to mother. The court then held that permanent custody to LCCS

was in the children’s best interests. In reaching that decision, the court found that the

interaction and interrelationship of the children with the children’s caregivers, and the

lack of commitment the parents have shown, supported an award of permanent custody to

LCCS. Further, the court determined that the children had been in the temporary custody

of LCCS for 15 months, and that the children’s need for a legally secure placement could

not be achieved without a grant of permanent custody to LCCS.

                                 II. Assignments of Error

       {¶ 17} Mother has timely appealed the juvenile court’s March 1, 2022 judgment

terminating her parental rights, and now asserts two assignments of error for our review:

              1. The trial court’s decision was against the manifest weight of the

       evidence as it was not in the best interest of the child to grant permanent

       custody of the child to Lucas County Children Services.

              2. The court violated appellant’s due process as she has never

       received notice of the permanent custody hearing.




8.
                                         III. Analysis

                                    A. Manifest Weight

       {¶ 18} In her first assignment of error, mother argues that the juvenile court’s

decision was against the manifest weight of the evidence.

       {¶ 19} In order to terminate parental rights and award permanent custody of a

child to a public services agency under R.C. 2151.414, the juvenile court must find, by

clear and convincing evidence, two things: (1) that one of the enumerated factors in R.C.

2151.414(B)(1)(a)-(e) apply, and (2) that permanent custody is in the best interests of the

child. R.C. 2151.414(B)(1). Clear and convincing evidence is that which is sufficient to

produce in the mind of the trier of fact a firm belief or conviction as to the facts sought to

be established. Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph

three of the syllabus. The clear and convincing standard requires more than a

preponderance of the evidence, but it does not require proof beyond a reasonable doubt.

Id.

       {¶ 20} “A trial court’s determination in a permanent custody case will not be

reversed on appeal unless it is against the manifest weight of the evidence.” In re A.H.,

6th Dist. Lucas No. L-11-1057, 2011-Ohio-4857, ¶ 11, citing In re Andy-Jones, 10th

Dist. Franklin Nos. 03AP-1167, 03AP-1231, 2004-Ohio-3312, ¶ 28. We recognize that,

as the trier of fact, the trial court is in the best position to weigh the evidence and evaluate

the testimony. Id., citing In re Brown, 98 Ohio App.3d 337, 342, 648 N.E.2d 576 (3d




9.
Dist.1994). Thus, “[j]udgments supported by some competent, credible evidence going

to all the essential elements of the case will not be reversed by a reviewing court as being

against the manifest weight of the evidence.” C.E. Morris Co. v. Foley Constr. Co., 54

Ohio St.2d 279, 376 N.E.2d 578 (1978), syllabus.

       {¶ 21} R.C. 2151.414(B)(1)(a) provides that a trial court may grant permanent

custody of a child to the agency if it finds that, in addition to the placement being in the

best interest of the child,

               The child is not abandoned or orphaned, has not been in the

       temporary custody of one or more public children services agencies or

       private child placing agencies for twelve or more months of a consecutive

       twenty-two-month period, * * * and the child cannot be placed with either

       of the child’s parents within a reasonable time or should not be placed with

       the child’s parents.

R.C. 2151.414(E) requires a trial court to find that a child cannot be placed with either of

the child’s parents within a reasonable time or should not be placed with either parent if

any of sixteen factors are met. Here, the trial court found that R.C. 2151.414(E)(1), (2),

(4), and (14) applied to mother.

       {¶ 22} Because only one factor is needed to support the trial court’s conclusion

under R.C. 2151.414(B)(1)(a), we will begin and end our analysis with R.C.

2151.414(E)(1). Notably, mother does not make any arguments relative to the trial




10.
court’s finding that the children cannot be placed with her within a reasonable time or

should not be placed with her, either broadly or with regard to the specific factors found

by the trial court under R.C. 2151.414(E).

       {¶ 23} The factor stated in R.C. 2151.414(E)(1) is

              Following the placement of the child outside the child’s home and

       notwithstanding reasonable case planning and diligent efforts by the agency

       to assist the parents to remedy the problems that initially caused the child to

       be placed outside the home, the parent has failed continuously and

       repeatedly to substantially remedy the conditions causing the child to be

       placed outside the child’s home. In determining whether the parents have

       substantially remedied those conditions, the court shall consider parental

       utilization of medical, psychiatric, psychological, and other social and

       rehabilitative services and material resources that were made available to

       the parents for the purpose of changing parental conduct to allow them to

       resume and maintain parental duties.

       {¶ 24} Here, the record demonstrates that despite mother’s consistent referral to

drug counseling and treatment, she has continuously and repeatedly failed to successfully

complete any of those services, oftentimes being discharged for noncompliance.

Therefore, we hold that the trial court’s determination under R.C. 2151.414(E)(1) is not

against the manifest weight of the evidence.




11.
       {¶ 25} Turning to whether permanent custody was in the best interests of the

children, R.C. 2151.414(D)(1) provides several factors that the trial court must consider

in making its determination, including:

              (a) The interaction and interrelationship of the child with the child’s

       parents, siblings, relatives, foster caregivers and out-of-home providers, and

       any other person who may significantly affect the child;

              (b) The wishes of the child, as expressed directly by the child or

       through the child’s guardian ad litem, with due regard for the maturity of

       the child;

              (c) The custodial history of the child, including whether the child has

       been in the temporary custody of one or more public children services

       agencies or private child placing agencies for twelve or more months of a

       consecutive twenty-two month period * * *;

              (d) The child’s need for a legally secure permanent placement and

       whether that type of placement can be achieved without a grant of

       permanent custody to the agency;

              (e) Whether any of the factors in divisions (E)(7) to (11) of this

       section apply in relation to the parents and child.

       {¶ 26} In support of her assignment of error, mother argues that the trial court

failed to follow guidelines under Ohio law to look into the possibility of legal custody to




12.
father’s friend Kim. Mother notes that Kim had gone through foster care classes and

expressed an interest in receiving custody of the children. Thus, mother contends that it

was against the manifest weight of the evidence to award permanent custody to LCCS

when there were family friends that were available to take custody of the children.

       {¶ 27} Upon review, we do not find that the juvenile court’s decision that

permanent custody was in the best interests of the children was against the manifest

weight of the evidence. Here, the record reflects that Stroble made numerous efforts to

find a suitable familial placement for the children. Late in the process, after LCCS had

already moved for permanent custody, Kim expressed interest in obtaining custody of the

children. At the time of the hearing, Kim was not approved through the foster care

process, and it was not clear when she would be approved. After 15 months of

placements, the trial court determined that the children needed permanency, and we

cannot disagree. Furthermore, the record contains no evidence regarding Kim’s

relationship with the children, whether the children are close to her, or whether they even

know who she is. In contrast, the record reflects that at least N.H. knows her current

foster parents and is thriving with them. Therefore, we hold that the trial court’s

finding—that permanent custody to LCCS was in the best interest of the children—is not

against the manifest weight of the evidence.

       {¶ 28} Accordingly, mother’s first assignment of error is not well-taken.




13.
                                       B. Due Process

       {¶ 29} In her second assignment of error, mother argues that her due process rights

were violated in that she was not provided notice of the permanent custody hearing.

       {¶ 30} “[D]ue process requires both notice and an opportunity to be heard.” In re

Thompkins, 115 Ohio St.3d 409, 2007-Ohio-5238, 875 N.E.2d 582, ¶ 13 (2007). “In

accordance with this requirement, the government must attempt to provide actual notice

to interested parties if it seeks to deprive them of a protected liberty or property interest.”

(Emphasis sic.) Id. at ¶ 14. “However, due process does not require that an interested

party receive actual notice.” (Emphasis sic.) Id.

       {¶ 31} “When a permanent custody motion is filed and a permanent custody

hearing is scheduled, notice is to be given as set forth in R.C. 2151.414(A)(1).” In re

Keith Lee P., 6th Dist. Lucas No. L-03-1266, 2004-Ohio-1976, ¶ 7. R.C.

2151.414(A)(1), states, in relevant part, “Upon the filing of a motion pursuant to section

2151.413 of the Revised Code for permanent custody of a child, the court shall schedule

a hearing and give notice of the filing of the motion and of the hearing, in accordance

with section 2151.29 of the Revised Code, to all parties to the action and to the child’s

guardian ad litem.” R.C. 2151.29 provides, “Service of summons, notices, and

subpoenas, prescribed by section 2151.28 of the Revised Code, shall be made by

delivering a copy to the person summoned, notified, or subpoenaed, or by leaving a copy




14.
at the person’s usual place of residence. If the juvenile judge is satisfied that such service

is impracticable, the juvenile judge may order service by registered or certified mail.”

       {¶ 32} “For proper service, the parents must be notified of the permanent custody

motion and the initial permanent custody hearing by one of three methods: personal

service, service by certified or registered mail * * *, or—if both those methods fail—by

publication.” In re Keith Lee P. at ¶ 8, citing R.C. 2151.29; Juv.R. 16. “Afterwards,

constructive notice of hearings is proper.” Id. “Normally, notice of new or rescheduled

hearings is sent to the parent’s attorney, as prescribed under Juv.R. 20.” Id., citing In re

Starkey, 150 Ohio App.3d 612, 2002-Ohio-6892, 782 N.E.2d 665, ¶ 37-39 (7th Dist.).

Indeed, Juv.R. 20(B) states, “Whenever under these rules or by an order of the court

service is required or permitted to be made upon a party represented by an attorney, the

service shall be made upon the attorney unless service is ordered by the court upon the

party. Service upon the attorney or upon the party, and proof of service, shall be made in

the manner provided in Civ.R. 5(B).”

       {¶ 33} Here, the permanent custody motion was served upon mother’s attorney by

electronic mail in accordance with Civ.R. 5(B)(2)(f). In addition, the docket reflects that

a summons in the permanent custody matter was successfully served by certified mail on

mother. Thereafter, any rescheduling of the trial dates were properly served on mother’s

counsel. Finally, mother’s counsel stated at the permanent custody hearing that he had

spoken with mother and she knew that the permanent custody hearing was scheduled for




15.
January 26, 2022. Therefore, we hold that mother was properly notified of the permanent

custody hearing and also received constructive notice of the hearing, and thus her due

process rights were not violated. See In re D.H., 177 Ohio App.3d 246, 2008-Ohio-3686,

894 N.E.2d 364, ¶ 36-38 (8th Dist.) (mother had notice of hearing and due process rights

were not violated where, even though court sent notice to the wrong address, counsel was

properly notified and informed mother of the trial date); In re Keith Lee P. at ¶ 14 (due

process rights not violated where mother received personal service of the motion for

permanent custody and notice of the initial permanent custody hearing, and where

counsel informed mother of final permanent custody hearing).

       {¶ 34} Accordingly, mother’s second assignment of error is not well-taken.

                                     IV. Conclusion

       {¶ 35} For the foregoing reasons, we find that substantial justice has been done the

party complaining and the judgment of the Lucas County Court of Common Pleas,

Juvenile Division, is affirmed. Mother is ordered to pay the costs of this appeal pursuant

to App.R. 24.

                                                                        Judgment affirmed.




16.
                                                                           In re L.H., N.H.
                                                                                 L-22-1078




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       ____________________________
                                                       JUDGE
Thomas J. Osowik, J.
                                               ____________________________
Christine E. Mayle, J.                                 JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE



       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




17.